Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive. 
Applicant argued even if it were obvious to combine Hartman and Conner, these references do not remotely disclose the claimed structural supports as presented in the amended claims. 
Claims have been amended to include limitation(s) that were not previously presented and/or examined together with other limitations that changed the scope of the claim. Thus, Applicant's arguments with respect to claims 1 and 23 have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 objected to because of the following informalities:  “,” after “lips” in line 13 should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 10, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner (D335553) in view of Hartman (1150761) and Kellogg et al. (D633661).
For claim 1, Conner discloses A pet toy (at least figs. 1-5) comprising: a first enlarged end (at least fig.3 for top substantially circular portion); a second enlarged end (fig.3 for lower substantially circular portion) ; a neck (fig.3 for middle portion) interconnecting said first and second enlarged ends, said neck defining an endless peripheral channel (at least figs. 1-4) that separates said first and second enlarged ends, said curved neck having a first overhanging lip (fig.3 for a top curve portion of the enlarged end) formed at a first end of said curved neck and a second overhanging lip (fig.3 for a bottom curve portion of the enlarged end) formed at a second opposite end of said curved neck , said first and second overhanging lips formed along a perimeter of said endless peripheral channel (fig.3), both said first and second overhanging lips being defined by a distance D4 that defines a distance between an outermost edge of a ledge of a corresponding overhanging lip of said first and second overhanging lips, and a most upper or lower edge of said peripheral channel (at least fig.3 for overhanging lip 
Conner is silent about a curved neck.
Hartman discloses a pet toy comprising a curved neck (at least fig.5 for a curve neck at 8 between two enlarged ends). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck as taught by Hartman depending on user’s preferences in order to have a substantially corresponding shape between the neck’s shape and a ball of choice to allow better retaining and rolling of the ball. 
Conner as modified by Hartman is silent about at least one structural support disposed within said curved neck to retain shapes of said curved neck and said first and second enlarged ends. 
Kellogg teaches a pet toy comprising at least one structural support disposed within said curved neck (at least figs.1-3 and/or title for scratch pad within a curve neck). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Conner as modified by Hartman with a structural support disposed within said curved neck as taught by Kellogg in order to allow pet to play and scratch its paws when needed to increase the attractiveness of the toy. 
For claim 3, Conner as modified by Hartman and Kellogg is silent about at least one of said first and second enlarged ends includes a plurality of protrusions and grooves formed on an outer surface thereof.

For claim 4, Conner as modified by Hartman and Kellogg discloses said endless peripheral channel substantially bisects said pet toy (Conner, fig.3). 
For claim 5, Conner as modified by Hartman and Kellogg is silent about said endless peripheral channel has a semi-circular cross-sectional shape.
Hartman teaches a semi-circular cross-sectional shaped channel (at least fig.5 for channel 8). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the channel of Conner as modified by Hartman and Kellogg with a semi-circular cross-sectional shaped channel as taught by Hartman depending on user’s preferences in order to have a substantially corresponding shape between the neck’s shape and a ball of choice to allow better retaining and rolling of the ball. 
For claim 10, Conner as modified by Hartman and Kellogg is silent about said endless peripheral channel has a cross-sectional shaped with an arc that is greater than a semi-circle.

For claim 23, Conner discloses A pet toy (at least figs. 1-5) comprising: a first enlarged end (at least fig.3 for top substantially circular portion); a second enlarged end (fig.3 for lower substantially circular portion) ; a neck (fig.3 for middle portion) interconnecting said first and second enlarged ends, said neck defining an endless peripheral channel (at least figs. 1-4) that separates said first and second enlarged ends, a first overhanging lip (fig.3 for a top curve portion of the enlarged end) formed at a first end of said curved neck; a second overhanging lip (fig.3 for a bottom curve portion of the enlarged end) formed at a second opposite end of said curved neck; and wherein said pet toy is substantially symmetrical about an axis extending along said curved neck (fig.3).
Conner is silent about a curved neck.
Hartman discloses a pet toy comprising a curved neck (at least fig.5 for a curve neck at 8 between two enlarged ends). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the neck of Conner with a curved neck as taught by Hartman depending on user’s 
Conner as modified by Hartman is silent about at least one structural support disposed within said curved neck to retain shapes of said curved neck and said first and second enlarged ends. 
Kellogg teaches a pet toy comprising at least one structural support disposed within said curved neck (at least figs.1-3 and/or title for scratch pad within a curve neck). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Conner as modified by Hartman with a structural support disposed within said curved neck as taught by Kellogg in order to allow pet to play and scratch its paws when needed to increase the attractiveness of the toy. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conner as modified by Hartman and Kellogg as applied to claim 1, 3-5, 10, and 23 above, and further in view of Simon (6405682).
For claim 2, Conner as modified by Hartman and Kellogg is silent about the first and second enlarged ends have semi-spherical shapes.
Simon teaches a pet toy comprising first and second enlarged ends have semi-spherical shapes (fig.2 for top and bottom 10, 20). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the ends of Conner as modified by Hartman and Kellogg . 
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conner as modified by Hartman and Kellogg as applied to claim 1, 3-5, 10, and 23 above, and further in view of Mobrem (2013/0061815).
For claim 7, Conner as modified by Hartman and Kellogg is silent about a housing secured to an interior surface within a chamber of one of the first and second enlarged ends; and a noise making device secured in said housing.
Mobrem teaches a pet toy comprising a housing secured to an interior surface within a chamber of one of the first and second enlarged ends (at least fig.2 for housing where #6 locate); and a noise making device (fig.2, #6) secured in said housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the toy of Conner as modified by Hartman and Kellogg with a housing secured to an interior surface within a chamber of one of the first and second enlarged ends; and a noise making device secured in said housing as taught by Mobrem in order to increase the attractiveness of the pet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH PHAM whose telephone number is (571)270-5854.  The examiner can normally be reached on Monday-Friday, 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THANH PHAM/Primary Examiner, Art Unit 3643